DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 07/06/2020. Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavagada Nagaraja et al. (US 2016/0345832).

Regarding claim 1: Pavagada Nagaraja disclose an apparatus configured to perform contact-free monitoring of one or more user activities (¶[0017]- The system and method for monitoring biological status through contactless sensing functions to use remote sensing approaches to create an informative biological monitoring tool), the apparatus comprising:
a plurality of sensors configured for contact-free monitoring of at least one bodily function (¶[0028]- a system for monitoring biological status through contactless sensing can include a sensing device interface 110 with a set of biological contactless sensors...The set of biological contactless sensors preferably includes at least an interface with an video imaging source, but may additionally include an interface to an IR imaging source, radar inspection source, a 3D imaging source, and/or any suitable remote sensor source); and
a signal processing module (210) communicatively coupled with the plurality of sensors (¶[0028]- a system for monitoring biological status through contactless sensing can include a sensing device interface 110 with a set of biological contactless sensors, a sensor data processing unit 210, a biological signal processor 220, and a monitor system 310; ¶[0030]- The sensing device interface 110 of this “embodiment may be internal to the sensing device or be a communication interface between the sensing device and a remote processing service platform);
wherein the signal processing module (210) is configured to receive data from the plurality of sensors (see Fig. 1, elements 120, 210; ¶ [0030]- In an alternative embodiment, part or all of the system is implemented in combination with a sensing device 120 included in the system, as shown in FIG. 2. The sensing device interface 110 of this embodiment may be internal to the sensing device or be a communication interface between the sensing device and a remote processing service platform);
wherein a first sensor of the plurality of sensors is configured to generate a first set of quantitative data associated with a user speed and a user position (¶[0035]- The motion sensor can preferably detect motion in substantially three dimensions. The motion sensor could be UWE radar, a structured light 3D scanner, a 3D imaging device, or any suitable sensing system that can be used in measuring or estimating motion);
wherein a second sensor of the plurality of sensors is configured to generate a second set of quantitative data associated with a user action (¶[0033]- The video data can additionally be used in object detection, facial detection/recognition, biomechanical modeling, or any suitable image processing technique; ¶[0043]- The monitor system 310 can receive biological signal data and can additionally receive live or captured video, images, and/or audio from the sensing device);
wherein a third sensor of the plurality of sensors is configured to generate a third set of quantitative data associated with a user movement (¶[0033]- In one variation, the imaging device can include an infrared camera mode for capturing images in low light or complete darkness. An infrared light emitting LEDs or other suitable light source (e.g., visible light LEDs) can be used to illuminate a subject such that respiratory rate and heart rate can be monitored);
wherein the signal processing module (210) is configured to process the first set of quantitative data (¶[0032)- In one variation, part or all of the process routines of the sensor data processing unit 210 and/or biological signal processor 220 may be operable on the processor of the sensing device 120; ¶ [0035]- The motion sensor can preferably detect motion in  substantially three dimensions. The motion sensor could be UWB radar, a structured light 3D scanner, a 3D imaging device, or any suitable sensing system that can be used in measuring or estimating motion), the second set of quantitative data (¶[0033]- The video data can additionally be used in object detection, facial detection/recognition, biomechanical modeling, or any suitable image processing technique; ¶[0043]- The monitor system 310 can receive biological signal data and can additionally receive live or captured video, images, and/or audio from the sensing device), and the third set of quantitative data using a machine learning module (¶[0033]- In one variation, the imaging device can include an infrared camera mode for capturing images in low light or complete darkness. An infrared light emitting LEDs or other suitable light source (e.g., visible light LEDs) can be used to illuminate a subject such that respiratory rate and heart rate can be monitored; ¶ [0031]- The sensing device 120 can interact with other components of the system to automate and integrate with various processes for vision perception and tasks enabling recognition of the living organism in question, motion estimation, and/or machine learning that allows for the extraction of meaningful biological assessment of a subject from a distance); and 
wherein the signal processing module is configured to one of identify a user activity and detect a condition associated with the user (¶[0042}- Additional stages of processing within the system can additionally determine subject status information. In one variation status information is sleep status such as if a subject is currently awake, currently asleep, current stage of sleep, amount of sleep, and/or other properties relating to sleep. Status information could similarly be applied to activity, comfort level, coughing amount, and/or other aspects relating to the condition of a subject; ¶[0046]- In one variation, a set of biological signals is used in combination to generate a comprehensive health score of a subject).

Regarding claim 2: Pavagada Nagaraja disclose the apparatus of claim 1, wherein the user activity includes one of sitting, standing, walking, sleeping, eating, undressing, dressing, washing face, washing hands, brushing teeth, brushing hair, using a toilet, putting on dentures, removing dentures, and laying down (¶[0042]- Additional stages of processing within the system can additionally determine subject status information. In one variation status information is sleep status such as if a subject is currently awake, currently asleep, current stage of sleep, amount of sleep, and/or other properties relating to sleep. Status information could similarly be applied to activity, comfort level, coughing amount, and/or other aspects relating to the condition of a subject).

Regarding claim 3: Pavagada Nagaraja disclose the apparatus of claim 1, wherein the condition is one of a fall; a health condition; and a triage severity (¶[0025]-[0026]- the system and method could be used in triaging incoming patients by remotely monitoring biological signals as they enter the hospital or wait in the waiting room... used during field-diagnosis).

Regarding claim 4: Pavagada Nagaraja disclose the apparatus of claim 1, wherein the signal processing module is configured to generate an alarm in response to detecting a condition that is detrimental to the user (¶[0042]- The resulting biological signals may be used as outputs of the system, but may alternatively be processed collectively to generate a health indicator; ¶[0021]- Additionally, the biological signals could be used in coordination with medical data parameters (e.g., recommended health parameters supplied by a pediatrician) to set automated notifications, alerts, or indicators when the biological signals go out of range).

Regarding claim 5: Pavagada Nagaraja disclose the apparatus of claim 1, wherein the signal processing module and the plurality of sensors are configured in a hub architecture wherein the plurality of sensors are removably Coupled with the signal processing module (Fig. 9; ¶[0028]- a system for monitoring biological status through contactless sensing can include a sensing device interface 110 with a set of biological contactless sensors, a sensor data   processing unit 210; ¶[0029]- The sensing device interface 110 is preferably a network interface, which may utilize internet protocol based internet and/or intranet connections. Alternative wireless or wired communication connections may additionally or alternatively be used).

Regarding claim 6: Pavagada Nagaraja disclose the apparatus of claim 1, wherein the signal processing module includes one of a GPU, a CPU, an FPGA, and an Al computing chip (¶ [0087]- The instructions can be executed by computer-executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a user computer or mobile device, wristband, smartphone, or any suitable combination thereof).

Regarding claim 7: Pavagada Nagaraja disclose the apparatus of claim 1, wherein the plurality of sensors includes one of a depth sensor, an RGB sensor, a thermal sensor, a radar sensor, and a motion sensor (¶[0034]- The infrared (IR) sensor array 140 functions to perform contactless temperature sensing; ¶[0035]- The motion sensor could be UWB radar; ¶[0035]- motion sensor could be UWB radar, a structured light 3D scanner, a 3D imaging device, or any suitable sensing system that can be used in measuring or estimating motion).

Regarding claim 8: Pavagada Nagaraja disclose the apparatus of claim 1, wherein the signal processing module characterizes the user activity using a convolutional neural network (¶[0079]- The method can additionally include extracting a biomechanical model of an individual. The biomechanical model can be applied to identifying where in the image data to sample for the biological samples... Haar based cascade classifiers or using convolutional neural networks are exemplary variations of training images).

Regarding claims 11-18: Claims 11-18 recite a method with the functional limitation of claims 1-8 and therefore is rejected for the same reasons of claim 1-8, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavagada Nagaraja et al. (US 2016/0345832) in view of Molchanov (US 2018/0341333).

Regarding claim 9: Pavagada Nagaraja disclose the apparatus of claim 8, but does not explicitly disclose wherein the convolutional neural network includes a temporal shift module.
In analogous art regarding machine learning systems, Molchanov disclose a system wherein the convolutional neural network includes a temporal shift module (¶[0041] and ¶[0080]).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the convolutional neural network includes a temporal shift module, as disclose by Molchanov, to the system of  Pavagada Nagaraja. The motivation is to enhance the detection accuracy of user activities (¶[0080]).

Regarding claim 19: Claim 19 recite a method with the functional limitation of claim 9 and therefore is rejected for the same reasons of claim 9.

Claim(s) 10 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavagada Nagaraja et al. (US 2016/0345832) in view of Neil (US 2019/0103094).

Regarding claim 10: Pavagada Nagaraja disclose the apparatus of claim, but does not explicitly disclose wherein the signal processing module is implemented using an edge device.
In analogous art regarding machine learning systems, Neil disclose a system wherein the signal processing module is implemented using an edge device. (Abstract and ¶[0027]).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the signal processing module is implemented using an edge device., as disclose by Neil, to the system of  Pavagada Nagaraja. The motivation to allow for the use of cloud-based computing components (servers) allowing the storage of multiple machine-learned models (¶[0027],¶ [0078]).

Regarding claim 20: Claim 20 recite a method with the functional limitation of claim 10 and therefore is rejected for the same reasons of claim 10.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689